DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 (claims 1-8) in the reply filed on 03/04/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species 2 and 3 there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a sensitivity” in claim 6 is a relative term which renders the claim indefinite. The term “a sensitivity” is not defined by the claim, the specification does not 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2020/0219765) in view of Gatineau (US 2016/0002786).
Regarding claim 1, Chen discloses a method of forming a photoresist layer (Fig.2, numeral 300, 400) over a substrate (100), comprising: forming a first metal oxo film (300)  ([0129]) on the substrate  (100) with a first vapor phase process including a first metal precursor vapor ([0132]): and forming a second metal oxo film  (300) ([0129]; [0144]) over the first metal oxo film ([0129]; note: multilayer) with a second vapor phase process  ([0129]; [0144]) including a second metal precursor vapor ([0144]) 
Chen does not disclose a first oxidant vapor and a second oxidant vapor. 

It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Chen with Gatineau to have a first oxidant vapor and a second oxidant vapor for the purpose of ALD deposition of metal oxo films.
Regarding claim 2, Chen does not explicitly disclose wherein a material composition of the first metal oxo film is different than a material composition of the second metal oxo film.
Chen however discloses that grading composition in the first and the second metal oxo films ([0139]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a material composition of the first metal oxo film is different than a material composition of the second metal oxo film for the purpose of obtaining a graded meal oxo film.
Regarding claim 3, Chen does not disclose wherein a thickness of the first metal oxo film is approximately 5nm or less.
Chen however discloses that the multilayer metal oxo film is form by ALD (i.e. layer -by-layer) ([0132]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to have a thickness of the first metal oxo film is approximately 5nm or less for the purpose of forming metal oxo film by ALD.
Regarding claim 5, Chen discloses wherein the first vapor phase process and the second vapor phase process are chemical vapor deposition (CVD) processes, plasma enhanced CVD (PE-CVD) processes, atomic layer deposition (ALD) processes, or plasma enhanced ALD (PE-ALD) processes ([0132]).
Regarding claim 6, Chen does not disclose wherein a sensitivity of the first metal oxo film is less than a sensitivity of the second metal oxo film.
Chen however discloses the metal oxo film (300) has tunable index of refraction ([0139]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a sensitivity of the first metal oxo film is less than a sensitivity of the second metal oxo film for the purpose of fabrication a metal oxo film with tunable index of refraction.
Regarding claim 7, Chen does not disclose wherein an adhesion strength of the first metal oxo film is greater than an adhesion strength of the second metal oxo film.
Chen however discloses that adhesion strength of the metal oxo can be enhanced by post-deposition treatment ([0130]).
It would have been therefore obvious o one of ordinary skill in the art at the time the invention was filed to have an adhesion strength of the first metal oxo film is greater than an adhesion strength of the second metal oxo film for the purpose of enhancing adhesion strength of the metal oxo stack (Chen, [0130]).
Regarding claim 8, Chen discloses forming a plurality of additional metal oxo films over the second metal oxo film, wherein the first metal oxo film, the second metal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.